Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 02/20/2021 has been entered.  Claims 1, 7 and 19 have been amended.  Claim 21 has been added.  Claim 20 has been cancelled.  Claims 1-19 and 21 are still pending in this application, with claim 1 being independent. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot based on new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim(s) 1-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1718327 – “Remaining Details on Bandwidth Part Operation”, MediaTek Inc., 10/09/2017 (hereinafter R1-1718327) in view of Davydov et al. (US 2019/0081679; hereinafter Davydov) and Tsai et al. (US 2019/0090227; hereinafter Tsai).
Regarding claim 1, R1-1718327 shows a method (Figure 1; Section 1; noted method of BWP configuration in a network.) comprising: 
receiving one or more messages comprising configuration parameters of a cell (Sections 3-4; noted receiving BWP configuration in a UE-specific serving cell.), 
wherein: the cell comprises a first downlink bandwidth part (BWP), a second downlink BWP and at least one uplink BWP (Figure 4; Section 1 and 3; noted one or more multiple BWP configurations for each component carrier can be signaled to the UE.  Different usage scenarios also show that if time is available after completing a single active BWP case, multiple active BWPs with different numerologies for a UE is also considered.); and 
the configuration parameters comprise: parameters of physical uplink control channel (PUCCH) resource (Section 3.1 noted BWP configuration includes parameters/configuration for PUCCH resource.);
transmitting, via the first uplink control channel resource on an uplink BWP of the at least one uplink BWP, the first channel state information reports of the first downlink BWP 
switching from the first downlink BWP to the second downlink BWP as an active BWP (Figure 5; Section 4 and 6; noted network signals UE by DCI to switch from initial/current BWP to another BWP as an active BWP.); and 
transmitting, after the switching, the second channel state information reports of the second downlink BWP via the second uplink control channel resource on the uplink BWP of the at least one uplink BWP (Figure 5; Section 4 and 6; noted CSI measurement and reporting performed in initial active BWP based on initial BWP configuration.  When the network signals UE by DCI to switch from initial/current BWP to another BWP as an active BWP, CSI reporting resumed on new active BWP.). 
R1-1718327 shows all of the elements including configurations parameters to include the PUCCH resource, as discussed above.  R1-1718327 does not specifically show first parameters of a first physical uplink control channel (PUCCH) resource on the at least one uplink BWP, for first channel state information reports of the first downlink BWP; wherein at least one of the first channel state information reports comprise a value of layer 1 reference signal received power and second parameters of a second PUCCH resource on the at least one uplink BWP, for second channel state information reports of the second downlink BWP.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Davydov and Tsai.  
First, Davydov shows first parameters of a first uplink control channel resource on the at least one uplink BWP, for first channel state information reports of the first downlink BWP; and second parameters of a second uplink control channel resource on the at least one uplink BWP, 
In view of the above, having the system of R1-1718327, then given the well-established teaching of Davydov, it would have been obvious at the time of filing the application to modify the system of R1-1718327 as taught by Davydov, in order to provide motivation for finer and/or more specific CSI reporting of resources in a wireless system.
Second, Tsai specifically shows parameters of a PUCCH and transmission of CSI on the PUCCH (Par. 0196-0197; noted parameters configured for a PUCCH and CSI reporting on the PUCCH.).  In addition, Tsai also shows wherein at least one of the first channel state information reports comprise a value of layer 1 reference signal received power (Par. 0112, 0269; noted L1 RSRP reporting by the UE included in the CSI.).
In view of the above, having the system of R1-1718327, then given the well-established teaching of Tsai, it would have been obvious at the time of filing the application to modify the system of R1-1718327 as taught by Tsai, in order to provide motivation for fine-tuning beams for communications based on channel quality measured.
Regarding claim 2, modified R1-1718327 shows wherein the configuration parameters further comprises one or more BWP parameters of the first downlink BWP, the one or more at least one of: a parameter of frequency location (R1-1718327: Section 1 and 3.4; noted two BWPs with two different bandwidth locations are configured for a UE.); a value of bandwidth (Section 1; BWP configuration includes bandwidth size in terms of PRBs); a value of subcarrier spacing (Section 1; BWP configuration includes subcarrier spacing.); and a value of cyclic prefix (Section 3.4. CP type.). 
Regarding claim 3, modified R1-1718327 shows wherein the configuration parameters further comprises one or more BWP parameters of the second downlink BWP, the one or more BWP parameters comprising at least one of: a parameter of frequency location (Section 1 and 3.4; noted two BWPs with two different bandwidth locations are configured for a UE.); a value of bandwidth (R1-1718327: Section 1; BWP configuration includes bandwidth size in terms of PRBs); a value of subcarrier spacing (Section 1; BWP configuration includes subcarrier spacing.); and a value of cyclic prefix (Section 3.4. CP type.). 
Regarding claim 4, modified R1-1718327 shows activating the first downlink BWP as the active BWP (R1-1718327: Figure 5; Section 4 and 6; noted initial activation of DL/UL BWPs for use at least in CSI reporting.). 
Regarding claim 5, modified R1-1718327 shows a BWP identifier indicating the first downlink BWP (R1-1718327: Section 1; noted BWP configuration parameters includes at least the frequency location for a particular BWP based on common PRB index for a given numerology.).
Regarding claim 6, modified R1-1718327 shows wherein the second channel state information reports comprise a BWP identifier indicating the second downlink BWP (R1-1718327: Section 1; noted BWP configuration parameters includes at least the frequency location for a particular BWP based on common PRB index for a given numerology.). 
Regarding claim 7, modified R1-1718327 shows wherein at least of the first channel state information reports or the second channel state information reports comprise at least one of: a value of channel quality indicator (Davydov: Par. 0052); a value of precoding matrix index or a value of rank indicator. 
Regarding claim 8, modified R1-1718327 shows monitoring a downlink control channel of the second downlink BWP in response to receiving a downlink control information indicating switching to the second downlink BWP as the active BWP (R1-1718327: Section 3.2, 5.2; noted DCI monitoring performed for BWP switching.  DCI is monitored on the PDCCH.).
Regarding claim 9, modified R1-1718327 shows wherein the first channel state information reports are based on: one or more reference signal time resource configuration of the first downlink BWP (R1-1718327: Section 1; noted BWP configuration parameters includes at least the CORESET for a given time instant.); and one or more reference signal frequency resource configuration of the first downlink BWP (Section 1; noted BWP configuration parameters includes at least the frequency location for a particular BWP based on common PRB index for a given numerology.).
Regarding claim 10, modified R1-1718327 shows wherein the second channel state information reports are based on: one or more reference signal time resource configuration of the second downlink BWP (R1-1718327: Section 1; noted BWP configuration parameters includes at least the CORESET for a given time instant.); and one or more reference signal frequency resource configuration of the second downlink BWP (R1-1718327: Section 1; noted BWP configuration parameters includes at least the frequency location for a particular BWP based on common PRB index for a given numerology.). 
Regarding claim 11, modified R1-1718327 shows wherein the switching is in response to receiving a downlink control information indicating switching from the first downlink BWP to the second downlink BWP as the active BWP (R1-1718327: Section 4 and 6; noted implied CSI reporting performed in initial active BWP based on initial BWP configuration.  When the network signals UE by DCI to switch from initial/current BWP to another BWP as an active BWP, CSI reporting resumed on new active BWP.). 
Regarding claim 12, modified R1-1718327 shows receiving a command indicating an activation of a first channel state information report configuration; and activating, in response to the command, the first channel state information report configuration for the first channel state information reports (Davydov: Figures 4-6; Par. 0038-0044; noted CSI reporting on respective BWPs performed by the UE based on DCI received from the eNB.  The DCI triggers the UE to perform the CSI reporting.). 
Regarding claim 13, modified R1-1718327 shows wherein the command comprises at least a medium access control control element (Davydov: Par. 0029; noted for the indication of active DL or UL BWPs to a UE, the following options are considered (including all combinations thereof): (a) downlink control information (DCI), which can be explicit or implicit, (b) medium access control (MAC) control element (CE), and (c) time pattern, e.g., discontinuous reception (DRX).).
Regarding claim 14, modified R1-1718327 shows wherein the command comprises at least a downlink control information (Davydov: Par. 0029; noted for the indication of active DL or UL BWPs to a UE, the following options are considered (including all combinations thereof): (a) downlink control information (DCI), which can be explicit or implicit, (b) medium access control (MAC) control element (CE), and (c) time pattern, e.g., discontinuous reception (DRX).).
Regarding claim 15, modified R1-1718327 shows wherein the switching is in response to an expiry of a BWP inactivity timer of the cell (R1-1718327: Section 4; noted triggering the inactivity timer when decoding a DCI to switch from its active DL BWP to another DL BWP.). 
Regarding claim 16, modified R1-1718327 shows wherein the second downlink BWP is a default BWP (R1-1718327: Figure 4; Section 1 and 3; noted one or more multiple BWP configurations for each component carrier can be signaled to the UE.  Different usage scenarios also show that if time is available after completing a single active BWP case, multiple active BWPs with different numerologies for a UE is also considered.). 
Regarding claim 17, modified R1-1718327 shows wherein the BWP inactivity timer is configured in an RRC message (R1-1718327: Section 4; noted BWP inactivity timer configured in a dedicated RRC signaling.). 
Regarding claim 18, modified R1-1718327 shows receiving a command indicating an activation of a second channel state information report configuration (R1-1718327: Section 4 and 6; noted network signals UE by DCI to switch from initial/current BWP to another BWP as an active BWP.); and activating, in response to receiving the command, the second channel state information report configuration for the second channel state information reports (R1-1718327: Section 6; noted implied CSI reporting resumed on new active BWP.).  In addition, it is further noted that Davydov shows CSI reporting on respective BWPs performed by the UE based on DCI received from the eNB.  The DCI triggers the UE to perform the CSI reporting.  See Figures 4-6 and Par. 0038-0044 of Davydov.
Regarding claim 19, modified R1-1718327 shows wherein the command comprises at least a medium access control control element (Davydov: Par. 0029; noted for the indication of active DL or UL BWPs to a UE, the following options are considered (including all combinations thereof): (a) downlink control information (DCI), which can be explicit or implicit, (b) medium access control (MAC) control element (CE), and (c) time pattern, e.g., discontinuous reception (DRX).) or wherein the command comprises at least a downlink control information.
Regarding claim 21, modified R1-1718327 shows wherein at least one of the second channel state information reports comprise a value of layer 1 reference signal received power (Tsai: Par. 0112, 0269; noted L1 RSRP reporting by the UE included in the CSI.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180332541 A1 – directed to a method for operating a user equipment (UE) includes receiving at least one of a configuration of a first group of one or more downlink (DL) signals, a configuration of a second group of one or more open-loop power control (PC) parameters, a configuration of a third group of one or more closed-loop PC parameters, or a configuration of a fourth group of one or more loop states, receiving a configuration of a PC setting, wherein the PC setting is associated with at least one of a subset of the first group, a subset of the second group, a subset of the third group, or a subset of the fourth group, selecting a transmit power level in accordance with the PC setting and a pathloss, wherein the pathloss is determined in accordance with a DL reference signal (SS) and a synchronization signal (SS).

US 20180302889 A1 – directed to a method of a user equipment (UE) for a beam failure recovery procedure in a wireless communication system is provided. The method comprises receiving, from a base station (BS), at least one beam failure detection reference signal (RS) and at least one new candidate beam RS over a downlink channel; identifying a set of RS resources including an index for the at least one beam failure detection RS; identifying a set of RS resources including an index for the at least one new candidate beam RS; identifying a dedicated control-resource set (CORESET) received from the BS for a beam failure recovery request; transmitting, to the BS, the beam failure recovery request associated with a quality measurement of the at least one beam failure detection RS over a physical random access channel (PRACH); and receiving, from the BS, a beam failure response in response to the beam failure recovery request based on the dedicated CORESET indicated to the UE.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/REDENTOR PASIA/Primary Examiner, Art Unit 2413